Exhibit 10.1

 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement (the “Amendment”), dated as of
August 20, 2015, is entered into by and between Vringo, Inc., a Delaware
corporation (the “Company”), and Andrew D. Perlman (the “Executive”), for
purposes of amending the terms of that certain Employment Agreement dated
February 13, 2013 (the “Agreement”).

 

WHEREAS, the Company and Executive desire to extend the time period by three
months for the negotiation of a new employment agreement and the expiration of
the Agreement by amending certain terms of the Agreement as set forth in this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties amend the Agreement and agree as
follows:

 

1. All capitalized terms not defined herein shall have the same meaning ascribed
to them in the Agreement.

 

2. The following shall replace the first sentence of Section 2 of the Agreement:

 

“The Company hereby agrees to employ Executive, and Executive hereby accepts
employment with the Company, upon the terms set forth in this Agreement, for the
period commencing on the Effective Date and ending on May 13, 2016, unless
sooner terminated in accordance with the provisions of Section 9 below (such
period is the "Employment Period").”

 

3. Executive and the Company acknowledge that this Amendment will extend the
time period to commence the Negotiations Period (as defined in the Agreement).

 

4. Executive acknowledges that this Amendment, the execution thereof, and any
communications or negotiations between Executive and the Company related to this
Amendment or otherwise, do not constitute a Good Reason termination (as defined
in the Agreement) under the Agreement.

 

5. This Amendment shall be governed by and construed in accordance with the
domestic laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 



 1 

 

 

6. This Amendment may be executed in one or more counterparts, any one of which
may be by facsimile, and all of which taken together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 



  VRINGO, INC.         By: /s/ John Engelman   Name:   John Engelman   Title:
Chair of the Compensation     Committee of the Board of Directors        
EXECUTIVE:         /s/ Andrew D. Perlman   Andrew D. Perlman

 



 2 

